MEMORANDUM **
Lily Cong, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ decision, summarily affirming an Immigration Judge’s (“IJ”) order denying her application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, see Malhi v. INS, 336 F.3d 989, 992-93 (9th Cir.2003), and we deny the petition.
Substantial evidence supports the IJ’s finding that Cong failed to demonstrate past persecution. See Singh v. INS, 134 F.3d 962, 970-71 (9th Cir.1998). Substantial evidence further supports the IJ’s finding that Cong failed to establish a well-founded fear of future persecution, because she failed to demonstrate the requisite individualized risk of persecution. Cf. Sael v. Ashcroft, 386 F.3d 922, 927 (9th Cir.2004). Accordingly, Cong’s asylum claim fails.
In her opening brief, Cong has failed to raise, and therefore has waived, any challenge to IJ’s determination that she is ineligible for withholding of removal or CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.